Case 2:17-cv-07639-SJO-KS Document 551-11 Filed 12/11/19 Page 1 of 3 Page ID
                                 #:23987



  1 JEFFREY I. WEINBERGER (State Bar No. 56214)
    jeffrey.weinberger@mto.com
  2 TED DANE (State Bar No. 143195)
    ted.dane@mto.com
  3 GARTH T. VINCENT (State Bar No. 146574)
    garth.vincent@mto.com
  4 BLANCA F. YOUNG (State Bar No. 217533)
    blanca.young@mto.com
  5 PETER E. GRATZINGER (State Bar No. 228764)
    peter.gratzinger@mto.com
  6 ADAM R. LAWTON (State Bar No. 252546)
    adam.lawton@mto.com
  7 MUNGER, TOLLES & OLSON LLP
    350 South Grand Avenue, 50th Floor
  8 Los Angeles, California 90071-3426
    Telephone: (213) 683-9100
  9 Facsimile: (213) 687-3702
10 GEOFFREY D. BIEGLER (State Bar No. 290040)
   biegler@fr.com
11 GRANT T. RICE (admitted pro hac vice)
   rice@fr.com
12 FISH & RICHARDSON P.C.
   12390 El Camino Real
13 San Diego, CA 92130
   Telephone: (858) 678-5070
14 Facsimile: (858) 678-5099
15 Attorneys for Defendant-Counterclaimant
   KITE PHARMA, INC.
16
                        UNITED STATES DISTRICT COURT
17
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
18
19
   JUNO THERAPEUTICS, INC.,                 Case No. 2:17-cv-07639-SJO-KS
20 MEMORIAL SLOAN KETTERING
   CANCER CENTER, AND SLOAN                 [PROPOSED] JUDGMENT
21 KETTERING INSTITUTE FOR
   CANCER RESEARCH,
22
            Plaintiffs,
23
        vs.
24
   KITE PHARMA, INC.,
25
            Defendant.
26
27 AND RELATED COUNTERCLAIMS
28
Case 2:17-cv-07639-SJO-KS Document 551-11 Filed 12/11/19 Page 2 of 3 Page ID
                                 #:23988



  1       Upon due consideration of Defendant Kite Pharma, Inc.’s Motion for
  2 Judgment as a Matter of Law, IT IS HEREBY ORDERED, ADJUDGED, and
  3 DECREED as follows:
  4       1. The certificate of correction to U.S. Patent No. 7,446,190 (“’190 patent”) is
  5          invalid insofar as it purported to change “SEQ ID NO:6” (column 15, lines
  6          26-36);
  7       2. Kite has not infringed and does not infringe the ’190 patent;
  8       3. Kite has not willfully infringed and does not willfully infringe the ’190
  9          patent;
10        4. The asserted claims of the ’190 patent (claims 3, 5, 9, and 11) lack an
11           adequate written description and are therefore invalid as a matter of law;
12        5. The asserted claims of the ’190 patent (claims 3, 5, 9, and 11) are not
13           enabled and therefore invalid as a matter of law;
14        6. On their claim for relief, Plaintiffs Juno Therapeutics, Inc. and Sloan
15           Kettering Institute for Cancer Research recover nothing, and the claim be
16           dismissed on the merits;
17        7. Plaintiffs have presented no sufficient evidentiary basis for damages.
18           They have waived their right to a damages award. [In the alternative, the
19           Court awards a nominal royalty as supported by proper, reliable evidence.]
20        8. On its First Counterclaim, Defendant Kite Pharma, Inc. be awarded a
21           declaration that the asserted claims of the’190 patent (claims 3, 5, 9, and
22           11) are invalid for lack of enablement and inadequate written description;
23           and
24        9. On its Second Counterclaim, Defendant Kite Pharma, Inc. be awarded a
25           declaration that it has not infringed and does not infringe U.S. Patent No.
26           7,446,190.
27
28 The Clerk is directed to enter this Judgment.

                                            -1-
Case 2:17-cv-07639-SJO-KS Document 551-11 Filed 12/11/19 Page 3 of 3 Page ID
                                 #:23989



  1
  2        IT IS SO ORDERED.
  3
  4
  5
      Dated:___________________
  6                                       Hon. S. James Otero
                                          UNITED STATES DISTRICT JUDGE
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -2-
